Citation Nr: 1047006	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD); and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to March 1964.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  
Jurisdiction of the Veteran's claim was subsequently transferred 
to Waco, Texas.

In July 2010, the Veteran testified during a personal hearing at 
the RO in Waco, Texas before the undersigned.  A transcript of 
the hearing is of record.

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for PTSD.

The issue of entitlement to service connection for a 
respiratory disability been raised by the record but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Veteran's Statement, July 24, 
2006.  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for PTSD (on the 
merits) is addressed in the REMAND portion of the decision below 
, and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
additional action is required on his part.



FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied entitlement 
to service connection for PTSD.

2.  The evidence received subsequent to the April 2005 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied entitlement to 
service connection for the PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim of entitlement to service 
connection for the PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VA must also assist a 
claimant in the development of evidence to support a claim.  In 
the present case and concerning the issue of whether new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for PTSD, this claim 
is reopened herein.  Thus, the appellant is not prejudiced by any 
failure on the part of VA to fully discharge its obligations 
under the VCAA.






II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be cumulative 
of evidence of record at the time of the last prior final 
disallowance and must prove merits of the claim as to each 
central element that was specified as a basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the Veteran 
has submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD.  The RO's 
April 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for PTSD.  At the time of the 
April 2005 denial, the Veteran's service treatment records, VA 
treatment records from the VA Medical Centers in Temple and Audie 
Murphy through 2004, a treatment report from E.B., M.D., and 
treatment reports from M.H. in Killeen, Texas were of record.

There must be new and material evidence as to each and every 
aspect of the claim, which was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  In April 2005, the Veteran's claim was 
denied because there was no medical evidence to establish that 
the Veteran had a current diagnosis of PTSD or that he had any 
verifiable stressors.

Objective evidence has been added to the record since the April 
2005 denial, including VA treatment records and private treatment 
records.  This evidence is not cumulative or redundant.  It had 
not been submitted before.  Since the evidence relates to crucial 
questions in the Veteran's case, i.e., whether the Veteran has a 
current diagnosis of PTSD and whether it is related to his time 
in service, the newly received evidence is of such significance 
that it must be considered in order to fairly decide the merits 
of the claim, and it is determined to be material to the 
Veteran's claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.

ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted, and, to that extent only, the 
appeal is granted.

REMAND

Having reopened the claim of entitlement to service connection 
for PTSD does not end the Board's inquiry.  Rather, in this case, 
it places upon VA the duty to assist the Veteran in the 
development of the claim by conducting an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a) (West 2002).

VA has recently amended its rules for adjudicating disability 
compensation claims for PTSD contained at 38 CFR § 3.304(f) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
a veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously only authorized VA to accept statements from veterans 
who served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Accordingly, the appellant must be afforded a VA PTSD examination 
to determine the nature and etiology of his current psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination with a VA psychiatrist or 
psychologist.  The VA examiner must 
thoroughly review the Veteran's claims 
file and a complete copy of this REMAND in 
conjunction with the examination.  The VA 
examiner should note this has been 
accomplished in the examination report.  
Thereafter, the VA examiner specifically 
address the following:

a)  State whether the Veteran 
currently suffers from PTSD, 
consistent with the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition of the 
American Psychiatric Association.

b)  In addition to the other 
information provided in the 
examination report, state whether or 
not the claimed stressors are related 
to the appellant's fear of hostile 
military or terrorist activity.

c)  Thereafter, state whether it is 
at least as likely as not (a 50 
percent probability or greater) that 
the appellant currently suffers from 
PTSD as a result of his time in 
active duty service.

d)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA 
examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must 
be typed.

2.  Once the above actions have been 
completed, the AMC should readjudicate the 
Veteran's claim.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


